UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7057



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LAWRENCE TERRELL ROGERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-01-77; CA-04-824-5)


Submitted:   November 22, 2005             Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Terrell Rogers, Appellant Pro Se.      Mary Jude Darrow,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lawrence Terrell Rogers, a federal prisoner, seeks to

appeal the district court’s order dismissing as untimely his motion

filed under 28 U.S.C. § 2255 (2000). The order is not appealable

unless   a   circuit   justice    or    judge    issues   a    certificate   of

appealability. 28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

This standard is satisfied by demonstrating that reasonable jurists

would    find    the   district        court’s    assessment      of    Rogers’

constitutional claims debatable and that any dispositive procedural

rulings by the district court are also debatable or wrong.                   See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001). We have independently reviewed the record and conclude that

Rogers has not made the requisite showing.          Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       DISMISSED




                                   - 2 -